                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

FREDERICK BERNARD MOORE                                                                  PLAINTIFF

v.                                     3:20-cv-00109-JM-JJV

BRENT COX, Administrator,
Greene County Detention Facility; et al.                                             DEFENDANTS

                                              ORDER

       Frederick Bernard Moore (“Plaintiff”) has filed a pro se Complaint, pursuant to 42 U.S.C.

§ 1983, and an Application to Proceed In Forma Pauperis. (Doc. Nos. 1, 2.)

I.     FILING FEE

       The total cost for filing a civil action in federal court is $400, which includes a $350

statutory fee and a $50 administrative fee. A prisoner who does not seek or is denied in forma

pauperis status must pay the full $400 fee immediately. However, if in forma pauperis status is

granted, the $50 administrative fee is waived, and the prisoner must pay the $350 statutory fee in

monthly installments taken from his or her institutional account.     28 U.S.C. § 1915(b); Ashley v.

Dilworth, 147 F.3d 715, 716 (8th Cir. 1998). If the prisoner has sufficient funds, an initial partial

filing fee is collected as soon as in forma pauperis status is granted, and the remainder of the fee

is collected monthly.    28 U.S.C. § 1915(b)(1). The Court makes these determinations based on

the financial information provided in an Application to Proceed In Forma Pauperis (“IFP

Application”) and a Calculation of Initial Payment of Filing Fee Sheet (“Calculation Sheet”).

Importantly, if the prisoner’s case is subsequently dismissed for any reason, including a

determination that it is frivolous, malicious, fails to state a claim, or seeks monetary relief against

a defendant who is immune from such relief, the full fee will be collected, and no portion will be

refunded to the prisoner.
                                                  1
        Plaintiff’s IFP Application includes a Calculation Sheet containing information about the

fund in his institutional account at the Greene County Detention Facility in February of 2020,

which is outdated information.      (Doc. No. 1 at 3.)    And, according to the return address on the

envelope containing Plaintiff’s pleadings, he is currently in the Pulaski County Regional Detention

Facility.   (Doc. No. 2 at 16.)    The Court must have current financial information to determine

whether Plaintiff is entitled to proceed in forma pauperis and, if so, the amount of his initial partial

filing fee. Thus, Plaintiff’s IFP Application is denied.        Plaintiff has thirty (30) days to either

pay the $400 filing fee in full or file a current IFP Application and Calculation Sheet.

II.     PROCEEDING PRO SE

        The Court is sensitive to the fact that pro se litigants like Plaintiff are not trained in the law

and will give deference to a pro se plaintiff where the law requires. However, all parties,

including pro se litigants, must comply with substantive and procedural law. Brown v. Frey, 806

F.2d 801, 804 (8th Cir. 1986) (citations omitted). For this reason, the Court will only consider

claims properly pled in a complaint or in a superseding amended complaint. The Court will not

consider claims stated in notices or other pleadings that fail to comply with the Federal Rules of

Civil Procedure.

        Additionally, Plaintiff must comply with the Local Rules of the Court. Of particular note

to pro se plaintiffs is Local Rule 5.5(c)(2), which states:

        It is the duty of any party not represented by counsel to promptly notify the Clerk
        and the other parties to the proceedings of any change in his or her address, to
        monitor the progress of the case, and to prosecute or defend the action diligently.
        A party appearing for himself/herself shall sign his/her pleadings and state his/her
        address, zip code, and telephone number. If any communication from the Court to
        a pro se plaintiff is not responded to within thirty (30) days, the case may be
        dismissed without prejudice. Any party proceeding pro se shall be expected to be
        familiar with and follow the Federal Rules of Civil Procedure.

Loc. R. 5.5(c)(2) (emphasis added).
                                                    2
       As previously noted, the return address on Plaintiff’s envelope is the Pulaski County

Regional Detention Facility. But, the address he provided on his Complaint is the Greene County

Detention Center. (Doc. No. 2 at 1.) In light of this ambiguity, the Court will instruct the Clerk

to mail a copy of this Order to both addresses. But, it will not do so in the future. Plaintiff will

have thirty (30) days to file a Notice clarifying his correct mailing address. If he does not do so,

the Court will only send his mail to the Greene County Detention Center, which is the address

listed on the Complaint. And, as specified in Local Rule 5.5(c)(2), his failure to maintain a current

address with the Clerk could result in the dismissal of this action.

III.   CONCLUSION

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s IFP Application (Doc. No. 1) is DENIED.

       2.      The Clerk is directed to mail this Order, an IFP Application, and a Calculation Sheet

to Plaintiff at the Greene County Detention Facility, 1809 North Rocking Chair Road, Paragould,

AR 72450 and the Pulaski County Regional Detention Facility, 3201 West Roosevelt Road, Little

Rock, AR 72204.

       3.      Plaintiff must, within thirty (30) days of the date of this Order: (1) either pay the

full $400 filing fee or file a properly completed IFP Application and Calculation Sheet;1 and (2)

file a Notice clarifying his current mailing address.   Failure to do so may result in dismissal of

this action without prejudice.

       DATED this 8th day of April 2020.

                                                ______________________________________
                                                JOE J. VOLPE
                                                UNITED STATES MAGISTRATE JUDGE

1
 Plaintiff must complete and sign the IFP Application, while an authorized jail official must
complete and sign the Calculation Sheet.
                                            3
